The opinion of the Court was delivered by
Mr. Justice Grimke.
I am of opinion that the bill of sale must have *414a retrospective operation, for otherwise the plaintiff would be made to warrant the soundness of the property not only at the time of sale, but also that she should continue in good health for many months afterwards; that defendant had acted with great degree of good faith in the transaction ; for not only his witnesses proved the soundness of the girl at the time of sale, but their testimony was corroborated by the plaintiff’s own witness likewise. For what purpose, then, should a new trial be granted, since the defendant has honestly complied with his bargain, and justice has been done ? I am not, therefore, for disturbing the verdict.
Colcock, JVott, Cheves, Gantt, and Johnson, X concurred.